85417: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-34534: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85417


Short Caption:SHAC, LLC VS. RUSSOCourt:Supreme Court


Related Case(s):82197, 82197-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A812964Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/03/2022 / Trost, JanetSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDavid Michael TallaDavid Z. Chesnoff
							(Chesnoff & Schonfeld)
						Richard A. Schonfeld
							(Chesnoff & Schonfeld)
						


AppellantJohn LeeRaelene K. Palmer
							(The Palmer Law Firm, P.C.)
						


AppellantPeter FeinsteinDavid Z. Chesnoff
							(Chesnoff & Schonfeld)
						Richard A. Schonfeld
							(Chesnoff & Schonfeld)
						


AppellantSHAC, LLCDavid Z. Chesnoff
							(Chesnoff & Schonfeld)
						Richard A. Schonfeld
							(Chesnoff & Schonfeld)
						


RespondentNadine RussoKimball J. Jones
							(Bighorn Law/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


09/28/2022Filing FeeFiling Fee Due.  (SC)


09/28/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.  (SC)22-30452




09/28/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days.  (SC)22-30454




09/29/2022Filing FeeFiling Fee Paid. $250.00 from David Z. Chesnoff, Chartered. Check no. 10085. (SC)


09/29/2022Notice/IncomingFiled Notice of Posting Bond for Costs on Appeal. (SC)22-30722




09/30/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)22-30852




10/03/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-31061




10/03/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Trost. (SC)22-31078




10/06/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for October 21, 2022, at 1:00 PM. (SC)22-31569




10/23/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-33266




10/24/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)22-33405




11/01/2022MotionFiled Stipulation to Dismiss Appeal Pursuant to Settlement With Each Party to Bear Their Own Attorneys Fees and Costs. (SC)22-34164




11/03/2022Order/DispositionalFiled Order/Stipulated Dismissal. Order Dismissing Appeal. "This appeal is dismissed." The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued. (SC)22-34534





Combined Case View